Case 2:19-cv-03208-MAA Document 19 Filed 04/29/20 Page 1 of 1 Page ID #:1024



 1
 2
 3
 4                                                                       JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    AMBER ZANETA                             Case No. 2:19-cv-03208-MAA
12    CRUTCHFIELD,

13                       Plaintiff,            JUDGMENT
            v.
14
15    ANDREW M. SAUL,
      Commissioner of Social Security,
16
                         Defendant.
17
18
19         In accordance with the Memorandum Decision and Order Affirming Decision

20   of the Commissioner filed herewith,

21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social

22   Security is affirmed and this matter is dismissed with prejudice.

23   DATED: April 29, 2020
24
25                                          MARIA A. AUDERO
                                            UNITED STATES MAGISTRATE JUDGE
26
27
28
